Citation Nr: 1501255	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-50 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint disease (TMJ).

2.  Entitlement to service connection for a memory disorder, to include as secondary to the service-connected traumatic brain injury (TBI).  

3.  Entitlement to service connection for a psychiatric disorder, to include as due to the service-connected TBI disability.  

4.  Entitlement to service connection for glaucoma of the left eye, to include as due to the service-connected TBI disability.

5.  Entitlement to an initial rating for degenerative changes of the cervical spine in excess of 10 percent prior to January 14, 2014, and in excess of 20 percent thereafter.  

6.  Entitlement to a compensable rating for residuals of a TBI.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the February 2009, October 2011, and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In evaluating this case, the Board has also reviewed the "Virtual VA" system and the Veterans Benefits Management System (VBMS) to ensure a complete assessment of the evidence.  

Subsequent to the issuance of the most recent April 2014 statement of the case, the Veteran's representative submitted additional statements and duplicate medical evidence in November 2014, for which a waiver of initial RO consideration was provided.

The issues of service connection for TMJ and service connection for tinnitus were previously remanded by the Board in June 2011 to obtain VA examinations.  In a subsequent March 2012 rating decision, the RO granted service connection for tinnitus; accordingly, that issue is no longer before the Board.  As for the issue of service connection for TMJ, the RO readjudicated the issue in March 2012 and May 2013 supplemental statements of the case.  The Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of service connection for glaucoma of the left eye, to include as a result of the service-connected TBI disability, and the issue of a compensable rating for residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a TMJ disability.

2.  The Veteran was involved in a motor vehicle accident during service in August 1986.

3.  The Veteran was involved in a mountain climbing accident during service in April 1984.

4.  The Veteran's TMJ was not incurred in and is not etiologically related to service.

5.  There is no current disability with respect to the claimed memory disorder.

6.  The Veteran has currently diagnosed psychiatric disorders, including anxiety, alcohol dependence, and bipolar disorder.

7.  The Veteran's psychiatric disorders are not related to service or to his service-connected TBI disability.

8.  For the initial rating period prior to January 14, 2014, the service-connected cervical spine disability has been manifested by pain, with limitation of forward flexion of the cervical spine to greater than 30 degrees.

9.  For the initial rating period beginning January 14, 2014, the service-connected cervical spine disability has been manifested by pain, with limitation of forward flexion of the cervical spine to greater than 15 degrees, with no evidence of favorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for TMJ have not been met.  38 U.S.C.A. 
§§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for a memory disorder, to include as secondary to the service-connected TBI disability, have not been met.  38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3.  The criteria for service connection for a psychiatric disorder, to include as secondary to the service-connected TBI disability, have not been met.  38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4.  For the initial rating period prior to January 14, 2014, the criteria for a rating in excess of 10 percent for the service-connected cervical spine disability have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2014).

5.  For the initial rating period beginning January 14, 2014, the criteria for a rating in excess of 20 percent for the service-connected cervical spine disability have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated December 2008, May 2011, and September 2012 the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection and secondary service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim. 

In regard to the claim for an initial rating for the cervical spine disability, the appeal regarding that issue arises from the Veteran's disagreement with the initial rating following the grant of service connection for a cervical spine disability; as such, no additional notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).


Further, the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in August 2011 (TMJ), June 2011 (spine), June 2011 (mental health), November 2013 (mental health), and January 2014 (spine).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service injuries, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of TMJ, anxiety and bipolar disorder are not chronic diseases listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for TMJ

The Veteran seeks service connection for temporomandibular joint syndrome.  He claims that the disorder is related to his in-service injuries, to specifically include the motor vehicle accident in August 1986.  See Veteran's December 2008 claim for VA compensation benefits for TMJ.  

The Board finds that the Veteran has a TMJ disorder.  The evidence of record shows that the Veteran has been treated by VA for TMJ symptoms since October 2008.  In an October 31, 2008 VA dental outpatient record, it was noted that a VA oral surgeon did not find anything on the panorex (dental x-rays) that would "definitely cause TMJ problems."  It was suggested that the Veteran be given a nightguard to help alleviate his popping and ear fullness symptoms.  Subsequent VA treatment records note TMJ as one of the Veteran's ongoing disorders.  See VA treatment records in Virtual VA dated December 2012, January 2013, March 2013, and March 2014; see also August 2011 VA examination report (Veteran was noted to have subjective complaints of TMJ).  

Although there are no confirmed medical findings, such as x-rays, demonstrating a TMJ disorder, the Board finds that TMJ symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current TMJ disability.

The Board finds that the Veteran was involved in a motor vehicle accident in August 1986.  See August 1986 East Liverpool City Hospital Discharge Summary (noting that the Veteran was involved in a motor vehicle accident and was placed in a left leg cast, right forearm cast, and left forearm cast).

The Veteran was also involved in a mountain climbing accident during service in April 1984.  See April 1984 Emergency Care and treatment note (noting that the Veteran was mountain climbing, fell, and struck his head resulting in a one inch laceration on the back of his head).

Next, the Board finds that the Veteran's TMJ was not incurred in and is not otherwise etiologically related to service, to include the motor vehicle accident and mountain climbing accident.  Service treatment records are negative for any complaints, diagnosis, or treatment for TMJ or jaw-related symptoms.  An August 1987 dental note, completed at service separation, noted "no complaints."     

Following service separation, there were no complaints, diagnoses, or treatment for TMJ until October 2008.  See October 2008 VA examination report.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention TMJ symptoms at any time prior to his December 2008 claim.  For example, in March 1995, approximately eight years following service separation, the Veteran filed claims for service connection for a nasal fracture, left wrist fracture, right elbow fracture, left toe fractures, right eye condition, residuals of a head injury, and for a viral infection.  The Veteran filed another claim in July 2004 for service connection for arthritis of the left foot.  The Veteran did not mention symptoms of TMJ during these prior service connection claims.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for TMJ, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain TMJ in service and a lack of TMJ symptomatology at the time he filed the other claims.  The Board finds that this evidence weighs against the Veteran's claim that TMJ was incurred in or is otherwise related to service.  

Pursuant to the Board's June 2011 remand, the Veteran was afforded a VA examination in August 2011 to assist in determining whether the Veteran's TMJ was related to service.  During the evaluation, the Veteran reported occasional pain in the temporomandibular joints and masseter region bilaterally, in the range of 8 out of 10 on the Wong-Baker faces pain rating scale.  The examiner noted that the Veteran's service treatment records, to include dental records, were reviewed and indicated that the Veteran was involved in a motor vehicle accident in August 1986, resulting in peripheral injuries.  There was no indication, however, that the Veteran was diagnosed or treated for TMJ symptoms or pain.  The examiner also noted that, although the VA Medical Center had prescribed the Veteran a nightguard in order to alleviate his symptoms, there was no radiographic indication of TMJ.  

Upon physical examination, the August 2011 VA examiner noted that the Veteran demonstrated no limitation of motion of the temporomandibular joints in vertical incisal opening, and no limitation of motion in lateral excursions of the mandible.  The examiner stated that the Veteran was subjectively symptomatic with relief from NSAIDs and analgesics, but could progress and require more aggressive treatment in the future.  According to the VA examiner, TMJ was noted to have multiple causes, including traumatic injury, malocclusion or missing teeth, degenerative temporomandibular disorders, irregular tooth anatomy, or chronic bruxism.  TMJ was also noted to occur over an extended period of time and may or may not be work or stress related.  The VA examiner also stated that the Veteran's service treatment records were negative for any documentation of TMJ.  As such, the VA examiner opined that the Veteran's subjective TMJ symptoms were less likely than not related to service.  The Board finds the August 2011 medical opinion to weigh against the Veteran's claim that TMJ is related to service.

The Board has reviewed post-service VA treatment records.  Although VA treatment records since October 2008 reflect ongoing complaints and treatment for TMJ symptoms, an opinion as to the etiology of the Veteran's TMJ is not included in those records.

The Board has also considered the Veteran's statements asserting a nexus between his TMJ and active duty service.  In his statements, the Veteran maintains that his TMJ is a result of the in-service motor vehicle accident in August 1986.  While the Veteran is competent to report symptoms as they come to him through his senses, TMJ is a complex medical condition which is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  As such, the Veteran's assertions as to a nexus between the claimed TMJ and service are not probative.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's TMJ and service, to include the in-service accidents.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for TMJ, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)



Service Connection for a Memory Disorder

The Veteran maintains that he has memory problems as a result of a TBI he sustained as a result of the in-service motor vehicle accident in August 1986.  See Veteran's claim dated April 2011.  

With regard to the existence of a current disability, the Board finds that the weight of the evidence demonstrates the Veteran does not have a diagnosed memory disorder.  Service treatment records are negative for any complaints, treatment, or diagnosis of a disability affecting the Veteran's memory.  Further, post-service treatment records, to include VA treatment records, do not provide any diagnosis for the Veteran's claimed memory disorder.  An August 2010 VA treatment note reflects that the Veteran has been treated for alcohol abuse and a mood disorder, but do not provide a diagnosis regarding a memory disorder.

The Veteran was afforded a mental health VA examination in June 2011.  The VA examiner noted that there were no markers noted in the records that would suggest a head injury, such as resulting in behavioral changes, referral for neurology, or neuropsychology due to problems with task completion or memory.  Upon examination, the VA examiner noted that the Veteran's remote, recent, and immediate memory was "normal."  The examiner also noted "no complaints of impairment of memory, attention, concentration, or executive."  The Veteran's current neuropsychological testing was noted as unremarkable with no impairments.  The Veteran did not exhibit PCS (Cognitive NOS) due to the TBI.   The examiner further noted that the Veteran did not exhibit TBI due to the motor vehicle accident at the present time.  This evidence weighs against a findings of a current memory disorder.

In a second November 2013 mental health VA examination report, the VA examiner noted that the Veteran was administered psychological testing to assist with symptom validity, with severity of reported symptoms, and to assist with differential diagnostic ability.  The Veteran's symptom reporting on the BDI-II fell within the normal range with a total score of 7 which the examiner noted was "low."  The examiner stated that there was no DSM-IV diagnosis made based upon the objective medical evidence from psychological testing and the examination.  The Board finds that the November 2013 VA medical opinion weighs against a finding of a current disability for a memory disorder.  

The Board has considered the Veteran's statements regarding his belief that he has a memory disorder as a result of the in-service motor vehicle accident resulting in a TBI.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with memory loss, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a memory disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Diagnosing memory disorders and other cognitive disorders are complex medical and psychological questions and are not conditions capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed memory disorder.  As such, the weight of the evidence of record does not satisfy the elements of service connection for a memory disorder under the criteria of 
38 C.F.R. § 3.303 because it shows that the Veteran does not have a memory disability.  For these reasons, the Board finds that a preponderance of the evidence is against the aspect of the Veteran's claim for service connection for a memory disorder, to include as secondary to the service-connected TBI disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


Service Connection for a Psychiatric Disorder

The Veteran maintains that he has psychiatric disorders as a result of his in-service motor vehicle accident which resulted in a TBI. 

The Board finds that the evidence is in equipoise as to whether the Veteran has a currently diagnosed psychiatric disorder.  The evidence includes post-service treatment records which address the Veteran's mental health symptoms and pertinent diagnoses.  In an August 2010 VA mental health note, the Veteran reported being "happy" and denied symptoms of depression.  

In a November 2010 VA psychiatric note, the Veteran underwent a mental status examination and was diagnosed with Axis I: alcohol dependence and anxiety.  An October 2011 VA psychiatric treatment record noted a diagnosis of Axis I alcohol dependence, anxiety state, NOS.  In a March 28, 2014 VA psychiatric note, the Veteran was seen for episodes of anger.  The VA psychiatrist conducted a mental status examination and diagnosed the Veteran, in accordance with the DSM-5, with "unspecified bipolar and related disorder."  Other VA treatment records note the Veteran's "active problems" as mood disorder and anxiety state, not otherwise specified.  See also Virtual VA for October 2011, December 2012, January 2013, March 2013 and March 27, 2014 VA treatment records.  The Board finds that this evidence weighs in favor of a finding that the Veteran has currently diagnosed anxiety, alcohol dependence, and bipolar disorder.  

The Veteran was afforded a mental health VA examination in June 2011.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted a mental status examination.  The examiner's assessment included the following: "Axis I:  R/O alcohol abuse., R/O Mood d/o NOS."  The examiner stated that the Veteran had been drinking for many years and, though his functioning was not affected by it, he was at risk of getting into alcohol abuse.  The Board finds that this evidence weighs against a finding of a current psychiatric disability.  

As noted in the previous section, the Veteran was afforded a mental health VA examination in November 2013.  The VA examiner noted that the Veteran was administered psychological testing to assist with symptom validity, with severity of reported symptoms, and to assist with differential diagnostic ability.  The Veteran's symptom reporting on the BDI-II fell within the normal range with a total score of 7 which was noted as "low."  The examiner also noted that, in combination with his mental health status, the Veteran's reporting did not reach a level of a mood disorder at that time.  According to the VA examiner, the Veteran's response style was not consistent with an anxiety spectrum disorder.  The Veteran also completed the MMPI-RF and the Structured Interview of Malingered Symptoms.  The examiner stated that the Veteran had historically exhibited a diagnosis of alcohol dependence that was not caused by or aggravated by military service.  The testing conducted was noted to be consistent with persons who have characterological or personality traits of anger found on Axis II.  This, according to the examiner, was not caused by or aggravated by military service.  The examiner further noted that the Veteran had demonstrated an invalid response set to symptoms that may pertain to his claim for historical residuals of TBI.  The Veteran's psychometric testing was also not consistent with an Axis I DSM-IV diagnosis secondary to the plethora of all claimed service connected conditions.  The examiner also stated that there was no DSM-IV diagnosis made based upon the objective medical evidence from psychological testing and his examination.  The Board finds that this evidence weighs against a finding of a current psychiatric disability.  

The Board finds that, although the June 2011 and November 2013 VA examiners did not diagnose the Veteran with a psychiatric disorder, VA treatment records document numerous notations of alcohol dependence, anxiety, and one reference to bipolar disorder.  As such, the Board will resolve reasonable doubt in the Veteran's favor and find that he has a currently diagnosed psychiatric disorder, to include alcohol dependence, anxiety state, and bipolar disorder.  

The Board finds that the Veteran's psychiatric disorders have not been shown to be related to service, to include the in-service motor vehicle accident, or as result of his service-connected disabilities.  Service treatment records are negative for any psychiatric disorders.  Post-service VA treatment records, despite diagnosing the Veteran with alcohol dependence, anxiety state, and bipolar disorder, do not provide a positive nexus opinion as to the etiology of the Veteran's disorders.  In an October 2011 VA psychiatric treatment note, the Veteran reported symptoms of mild anxiety and episodes of irritability and agitations "due to family pressures."  The Veteran has not reported to his VA mental health providers that his psychiatric disorders are related to service or to his service-connected TBI disability.  The Board finds that this evidence weighs against a finding that the Veteran's psychiatric disorders are related to service or to a service-connected disability.  

Pursuant to his April 2011 claim for VA compensation benefits, the Veteran maintains that his psychiatric disorders are related to service or to his service-connected disabilities.  As noted in the previous section, in March 1995 and July 2004, the Veteran filed other claims for service connection, but did not mention psychiatric symptoms at any time prior to his April 2011 claim.  The Board finds that this evidence weighs against the Veteran's claim that TMJ was incurred in or is otherwise related to service.  

The Board has also considered the Veteran's statements regarding his belief that his psychiatric disorders are related to the service-connected TBI disability.  The Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his medically complex psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

For these reasons, the Board finds that the evidence of record weighs against a finding that the Veteran's currently diagnosed psychiatric disorders are related to service or to a service connected disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

Rating for Cervical Spine Disability

Service connection for a cervical spine disability was initially granted in an October 2011 rating decision and was assigned a 10 percent disability rating effective June 4, 2009.  The Veteran filed a notice of disagreement with the 10 percent rating assigned.  In an April 2014 supplemental statement of the case, the RO increased the Veteran's rating to 20 percent, effective January 14, 2014.  Although the RO granted a higher 20 percent disability rating for the cervical spine disability, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran's cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  Under Diagnostic Code 5237 (cervical strain), a 10 percent disability rating is assigned when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 but no greater than 335; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees.  Normal left and right rotation is from zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The Veteran asserts that his cervical spine disability is productive of significant disability and merits assignment higher than 10 percent prior to January 14, 2014, and in excess of 20 percent thereafter.  After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against the claim for higher ratings.

The evidence includes a June 2011 VA spine examination where the Veteran reported that he began experiencing neck problems after a motor vehicle accident in service.  The Veteran stated that the pain had progressively worsened, especially within the past 2 to 3 years.  The Veteran described the pain as to the posterior aspect of the neck and occipital region affecting the paracervical musculature.  He reported flare-ups monthly and stated that he did not know what precipitated them. The Veteran stated that he took Motrin as needed along with home-traction, stretching, rest, ice, and limitation of activity to help alleviate the symptoms of the flare-ups.  Range of motion testing of the cervical spine by the VA examiner provided the following results:  forward flexion to 40 degrees, with tenderness at 35 degrees; backward extension to 40 degrees, with tenderness at 30 degrees; left lateral flexion to 40 degrees, with tenderness at 30 degrees; right lateral flexion to 40 degrees, with tenderness at 30 degrees; left rotation to 70 degrees, with tenderness at 60 degrees; and right rotation to 70 degrees, with tenderness at 60 degrees.  The combined range of motion of the cervical spine was 245 (normal is 340 degrees).  After repetitive use, joint function was additionally limited by pain, but was not limited by fatigue, weakness, lack of endurance, and incoordination.  There was no ankylosis of the cervical spine and no evidence of radiating pain on movement or muscle spasm.  The examiner provided a diagnosis of cervical spine strain with degenerative changes.  The examiner stated that additional limitation due to repetitive use during a flare up could not be expressed without resorting to speculation.

The Board has also reviewed VA treatment records for the rating period prior to January 14, 2014; however, although these records show complaints of neck pain, they do not show range of motion findings that demonstrate that an increased rating is warranted. 

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the rating period prior to January 14, 2014, the evidence does not support a higher rating in excess of 10 percent for the Veteran's cervical spine disability as flexion was, at worst, to 40 degrees with tenderness at 35 degrees (above the 30 degree limitation required for the next higher rating).  Further, while limited ranges of motion were identified, ankylosis (a fixation of the joint) was not shown.  Therefore, a higher rating is not warranted for the period prior to January 14, 2014.

The Board further finds that, for the rating period beginning January 14, 2014, a rating in excess of 20 percent is not warranted.  The evidence includes a January 2014 VA examination report (in Virtual VA) where the Veteran reported that, on bad days, his neck pain was a 10 out of 10 on the pain scale.  He also stated that he worked at a desk and reported that prolonged sitting caused flare-ups.  Range of motion testing of the cervical spine by the VA examiner provided the following results:  forward flexion to 30 degrees, with pain at 20 degrees; backward extension to 30 degrees, with pain at 20 degrees; left lateral flexion to 30 degrees, with pain at 20 degrees; right lateral flexion to 30 degrees, with pain at 20 degrees; left rotation to 40 degrees, with pain at 30 degrees; and right rotation to 40 degrees, with pain at 30 degrees.  The combined range of motion of the cervical spine was 140 degrees.  The VA examiner also stated that pain and less movement than normal were contributing factors to functional loss, functional impairment and/or additional limitation of motion of the cervical spine.  The examiner noted that the Veteran did not have localized tenderness, muscle spasm, abnormal gait,  radicular pain or other signs due to radiculopathy.  

The Board finds that the results from the January 2014 VA examination do not more nearly approximate a rating in excess of 20 percent for the Veteran's cervical spine disability.  Specifically, flexion, while further reduced from the June 2011 examination, was reported as 20 degrees with pain and not within the range to warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The weight of the evidence does not demonstrate forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine which would warrant a 30 percent rating.  Further, favorable ankylosis was not shown.  Therefore, a higher rating in excess of 20 percent is not warranted for the rating period beginning January 14, 2014.

The Board has reviewed and considered VA treatment records relating to the Veteran's cervical spine disability.  These records provide evidence complaints of pain due to the cervical spine disability, but no objective evidence of his current level of disability.  Therefore, they do not support a higher rating.

Based upon review of all the evidence record, lay and medical, the Board finds that the assignment of a rating in excess of 10 percent for a cervical spine disability is not warranted for the rating period prior to January 14,2 014.  The Board also finds that a rating in excess of 20 percent for the period beginning January 14, 2014 is not warranted.   

The Board has also considered the Veteran's reported impairment of function, such as pain and stiffness, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the cervical spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence does not show that the cervical spine disability more nearly approximates the criteria for a higher rating for any period on appeal. 

Such factors that may additionally limit motion and function were considered and assessed by the VA examiners.  The June 2011 examiner noted when tenderness was experienced with range of motion and noted joint function was additionally limited by pain.  The January 2014 VA examiner noted less movement than normal and pain.  The Veteran described flare-ups of pain monthly, which caused reduced range of motion and limitation of activity.  Range of motion testing of the cervical spine revealed, at worst, 20 degrees of flexion at the time of the January 2014 examination.  The Board finds that pain and reduced range of motion is fully contemplated in the current 20 percent rating.  As such, a higher rating based on pain and functional loss is not warranted.

Next, the Board notes that the Veteran has not been diagnosed with degenerative disc disease.  See June 2011 and January 2014 VA examination reports.  Accordingly, the Board finds that consideration for a higher rating pursuant to Diagnostic Code 5243 (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) is not warranted.

Moreover, the Board has considered whether a separate evaluation for neurological disability is warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  Here, the Veteran has not been diagnosed with a neurological disorder as a result of his cervical spine disability.  The January 2014 VA examiner specifically noted that the Veteran did not have radicular pain or other signs due to radiculopathy.  Accordingly, the Board finds that the criteria for a separate rating for neurological abnormality have not been met for any period on appeal.

For these reasons, the Board finds that the service-connected cervical spine disability does not more nearly approximates the criteria for a rating in excess of 10 percent for the rating period prior to January 14, 2014, and in excess of 20 percent thereafter.  As such, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's cervical spine disability is specifically contemplated by the schedular rating criteria (Diagnostic Code 5237, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5237 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. 
In this case, considering the lay and medical evidence, the Veteran's cervical spine disability has been manifested by pain and limitation of motion of the cervical spine to, at worst, 20 degrees in flexion.  Ankylosis of the cervical spine has not been demonstrated.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine.  Further, radiculopathy has also been contemplated; however, the Veteran has not been found to have a neurological abnormality during the entire rating period on appeal.
 
The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation (prolonged sitting and increased activity) and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's cervical spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for TMJ is denied.  

Service connection for a memory disorder, to include as secondary to the service-connected TBI disability, is denied.  

Service connection for a psychiatric disorder, to include as due to the service-connected TBI disability, is denied.

An initial rating for degenerative changes of the cervical spine in excess of 10 percent prior to January 14, 2014 is denied.

An initial rating for degenerative changes of the cervical spine in excess of 20 percent beginning January 14, 2014 is denied.


REMAND

Service Connection for Left Eye Glaucoma

The Veteran maintains that service connection for glaucoma of the left eye is due to the in-service motor vehicle accident in August 1986, which resulted in a TBI.  The Veteran has been granted service connection for a TBI and was assigned a noncompensable disability rating.  See December 2012 rating decision.
The Veteran was afforded a VA eye examination in October 2012 to assist in determining whether his currently diagnosed left eye glaucoma was related to his service-connected TBI disability.  The examiner stated that "at this point in time there is no evidence to suggest that traumatic brain injury can cause or aggravate glaucoma."  For this reason, the examiner opined that the Veteran's left eye glaucoma was less likely than not related to the service-connected TBI disability.

Upon review of the record, the Board finds that an addendum opinion is needed.  Subsequent to the October 2012 VA examination, the Veteran's representative submitted medical articles which demonstrate a possible connection between brain injuries and glaucoma.  In research published in the March issue of the Proceedings of the National Academy of Sciences, it was suggested that blindness from glaucoma starts with an injury to the brain, and not the eye.  The Veteran's representative also submitted an article by Ruth D. Williams, MD (glaucoma specialist and partner at the Wheaton Eye Clinic and President-Elect of the American Academy of Ophthalmology), which noted that traumatic glaucoma is most commonly caused by blunt trauma, which is an injury that does not penetrate the eye, "such as a blow to the head" or injury directly on the eye.

In light of these newly submitted medical articles, which have some tendency to show that a trauma to the head may result in glaucoma, the Board finds that an addendum opinion is needed to allow the VA examiner to review this evidence and provide an additional opinion. 

TBI Rating

In a December 2012 rating decision, the RO granted service connection for status post TBI, to include post-concussion headaches and subjective symptoms of occasional dizziness, and assigned a noncompensable rating.  The Veteran filed a notice of disagreement with the rating assigned and stated that he had additional symptoms of memory loss, inappropriate behavior in social settings, unprovoked irritability, verbal aggression, unpredictable behavior, and moodiness.  See January 2013 notice of disagreement.  Based on this evidence, it appears that the Veteran is claiming that his symptoms are worse than the currently assigned compensable rating and include more than headaches and occasional dizziness.

In November 2013, the Veteran was afforded a mental health VA examination (other than PTSD and eating disorders) in connection with his separate claims for service connection for a psychiatric disorder and memory disorder.  The VA examiner conducted some psychological testing and noted that the Veteran had been diagnosed with a TBI and that criteria 1 through 10 were "normal."  However, the VA examiner did not provide a discussion of the specific criteria for evaluation of a TBI under 38 C.F.R. § 4.124a (2014).  See Diagnostic Code 8045 (the evaluation of residuals of TBI is evaluated under three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical).  Notably, the VA examiner did not discuss the Veteran's subjective complaints of memory loss, inappropriate behavior in social settings, unprovoked irritability, verbal aggression, unpredictable behavior, and moodiness.  

Further, it appears that the November 2013 VA examination was conducted in connection with the Veteran's claims for service connection for a psychiatric disorder and memory disorder, and not to evaluate his current TBI symptoms.  See April 2014 Supplemental Statement of the Case (November 2013 VA examination was listed as evidence reviewed by the RO in connection with claim for service connection for others claims as secondary to TBI, but not in evaluating the rating for TBI).  For these reasons, the Board finds that a new VA examination, which addresses each criteria for a TBI under Diagnostic Code 8045, is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should refer the case to the VA examiner who conducted the October 2012 VA eye examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for left eye glaucoma (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand should be made available to the examiner for review.  The examiner must review the entire claims folder.

The examiner should state whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's left eye glaucoma is caused or aggravated by any service-connected disability, to include TBI.  

The examiner should review and address the medical articles submitted by the Veteran in January 2013.  

A rationale for his or her opinion with references to the evidence of record must be provided.

2.  Then schedule the Veteran for a VA examination (TBI) to determine the current level of impairment related to the service-connected TBI disability.  In evaluating the Veteran, the VA examiner should consider the three main areas of dysfunction listed in the rating criteria under 38 C.F.R. § 4.124a that may have resulted from the Veteran's TBI: cognitive, emotional/behavioral, and physical.  If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained so that there may be a complete picture of the Veteran's current residuals of TBI. 

The current Compensation and Pension Examination TBI Examination Guidelines should be followed.  All indicated tests and studies are to be performed.  A notation to the effect that the record review took place should be included in the report of the examiner. 
3.  After all development has been completed, the RO should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


